                                                                 r
                                                                 I USDC SDNY              .     l
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                    I DOCUMENT                        I/
                                                               , ' : .LBCTRpNICALL y FlLED         '
 UNITED STATES OF AMERICA,                                     :.· :,',:~ #:-f"-0/-¥~~ !I
               Plaintiff,

         V.                                             No. 19 Civ. 9291 (JSR)

 MICHEL COHEN, SOTHEBY'S                              [PROPQSEt}]~
 FINANCIAL SERVICES, INC.,                            ORDER APPROflNG ALTERNATE
 and JOHN DOES 1-10,                                  SERVICE UPON MICHEL COHEN
                                                      UNDER RULE 4(f)(3)
               Defendants in Interpleader.


       WHEREAS on October 8, 2019, Plaintiff the United States of America (or the

"Government") filed its complaint-in-interpleader in this matter;

       WHEREAS on October 29, 2019, Defendant-in-Interpleader Sotheby's Financial

Services, Inc. ("Sotheby's") filed an answer and asserted cross-claims against Defendant-in-

Interpleader Michel Cohen ("Cohen");

       WHEREAS on January 17, 2020, the United States filed a memorandum oflaw in

support of its application that the Court grant it leave to serve Cohen by alternative means,

pursuant to Fed. R. Civ. P. 4(f)(3), based on the impracticability of serving him by traditional

means; and

       IT IS HEREBY ORDERED THAT, based on the government's showing, the Court finds

that traditional means of service are impracticable, and that the alternate service ordered herein is

not prohibited by international agreement and comports with constitutional notions of due

process; and

       IT IS FURTHER ORDERED THAT Cohen may be served by alternative means pursuant

to Fed. R. Civ. P. 4(f)(3) as follows:



                                                  1
       1.      Within 14 days of entry of this order, the United States shall cause to be

published, at least once in each of four successive weeks in a publication with wide circulation,

including in France, copies of (1) the summons addressed to Cohen and (2) a notice to Cohen of

the pendency of this action, along with a brief statement of the nature of the action and the relief

sought by the United States and Sotheby's.

       2.      Service upon Cohen pursuant to Fed. R. Civ. P. 4(f)(3) will be deemed complete

upon the final publication of the notice and summonses as set forth in 1 1 above.



Dated: January ll_, 2020                              SO ORDERED:
       New York, New York



                                                      United States District Judge




                                                  2
